                                                                                                                                              Page 1 of I
AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)



                                      UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Offenses Committed On or After November I, 1987)
                                           v.
                                                                                      Case Number: 3:18-mj-23280-WVG
                   Alvaro Santiago-De La Cruz
                                                                                      Jason T. Conforti
                                                                                      DefendanJ 's Attonrey


REGISTRATION NO. 81847298

THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint    ~~~-'""'~~~~~~~~~~~~~~~~~--+-~--~~~~




  D was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                                  Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                        1

  D The defendant has been found not guilty on count(s)                         ~~~~~~~~~~~~~~~~~~~




  D Count(s)       ~~~~~~~~~~~~~~~~~-
                                                                                          dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              2 WEEKS

 IZI Assessment: $1 O WAIVED
 ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Wednesday, December 26, 20 18
                                                                                 Date of Imposition of Sentence




                                                DEC 2 6 2 18
                                                                                 te
                                                                                  1
                                                                                      0


                                                                                 ~~RE';;- ~~-~~ORD
                                                                                                    A




                                                                                 UNITED STATES MAGISTRATE JUDGE

                                Cl   i::
                                                                    u
                            sou1                                         rJIA
                            BY                                              y
                                                                                                                         3:18-mj-23280-WVG
